      Case 2:19-cv-01347-KJM-EFB Document 9 Filed 12/23/19 Page 1 of 2

 1   MICHAEL WEED (SBN 199675)
     mweed@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall
 3   Suite 3000
     Sacramento, CA 95814-4497
 4   Telephone:   +1 916 447 9200
     Facsimile:   +1 916 329 4900
 5
     Attorney Specially Appearing for Defendant,
 6   PACENation
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   KIM HANKS, individually and on behalf of all             Case No. 2:19-CV-01347-KJM-EFB
     others similarly situated,
12                                                            JOINT STIPULATION TO EXTEND
                          Plaintiff,                          TIME TO RESPOND TO COMPLAINT
13                                                            PURSUANT TO LOCAL RULE 144
            v.
14
     PACENATION; DOES 1 through 10,                           Joint Status Conference: February 13, 2020
15   inclusive,
16                        Defendants.
17

18          Pursuant to Local Rule 144, THE PARTIES HEREBY STIPULATE AND AGREE that

19   Defendant PACENation (“Defendant”) may have until January 27, 2020 to file a responsive

20   pleading to Plaintiff Kim Hanks’ (“Plaintiff”) Complaint. Defendant’s response is currently due

21   on December 30, 2019. Defendant recently retained counsel, specially appearing herein, and this

22   request for an extension is made by Defendant to give them sufficient time to respond to the

23   allegations in the Complaint. This extension does not exceed the twenty-eight (28) days allowed

24   under Local Rule 144 and does not waive any available defenses or responses, including those

25   available under Federal Rule of Civil Procedure 12(b). This is the first stipulation for an

26   extension of time between the parties.

27   ///

28   ///

                                                         1
                 JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT PURSUANT TO LOCAL RULE 144
     Case 2:19-cv-01347-KJM-EFB Document 9 Filed 12/23/19 Page 2 of 2

 1   IT IS SO STIPULATED.

 2   Dated: December 23, 2019              MICHAEL WEED
                                           Orrick, Herrington & Sutcliffe LLP
 3

 4
                                           By: /s/ Michael Weed
 5                                              MICHAEL WEED
                                                Attorney for Defendant,
 6                                              PACENation
 7

 8
     Dated: December 23, 2019              TODD M. FRIEDMAN
 9                                         Law Offices of Todd M. Friedman
10

11                                         By: /s/ Todd M. Friedman (as authorized on 12/23/2019)
                                                TODD M. FRIEDMAN
12                                              Attorney for Plaintiff,
                                                Kim Hanks
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
              JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT PURSUANT TO LOCAL RULE 144
